Case 2:85-cv-04544-DMG-AGR Document 1097 Filed 03/19/21 Page 1 of 1 Page ID
                                #:42809



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES - GENERAL

Case No.    CV 85-4544-DMG (AGRx)                                  Date     March 19, 2021

Title Jenny L. Flores, et al. v. Merrick Garland, et al.


Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              Kane Tien                                              Laura Elias
             Deputy Clerk                                           Court Reporter

   Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
             Peter Schey                                        Sarah B. Fabian, USDOJ
          Carlos R. Holguin
         Leecia Welch – Tele
             Neha Desai

Proceedings: STATUS CONFERENCE

       The cause is called and counsel state their appearance. Also present are Andrea Sheridan
Ordin, Special Master/Independent Monitor; Dr. Paul Wise, Special Expert; ORR Juvenile
Coordinator Aurora Miranda-Maese; ICE Juvenile Coordinator Deane Dougherty; CBP Juvenile
Coordinator Henry A. Moak, Jr.; and Bridget Cambria, Denise Bell, and Xiao Wang for Amici.
The hearing is held by videoconference. The Court and counsel confer.

       A further status conference is set on April 23, 2021 at 11:00 a.m. The Juvenile
Coordinators’ Interim Reports are due by April 9, 2021. Responses to the reports are due by
April 16, 2021. A further written order will issue regarding additional details and deadlines.




                                                                                            :58




CV-90                              CIVIL MINUTES - GENERAL                Initials of Deputy Clerk KT
